Citation Nr: 1723788	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition. 

2.  Entitlement to service connection for a left shoulder condition. 

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from May 1981 to January 1983 and from April 2009 to April 2010, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on merged appeal from January 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
By way of background, the Board notes that the issue which had been initially certified to the Board on appeal was the issue of a bilateral shoulder condition, which has now been recharacterized into two separate issues in light of the Board's decision below.  Upon review of the claim file, and during the pendency of those issues on appeal, the appeal of two additional issues was separately certified to the Board.  The Board has merged all of the issues into a single appeal and will be taking action on all four issues herein. 

The issues of service connection for a left shoulder, right knee, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's right shoulder strain was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for right shoulder strain have been met.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for service connection for a right shoulder disability and accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran contends that service connection for his current right shoulder disability is warranted because the condition had its onset during his time of active duty service and has continued since. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With the above criteria in mind, service treatment records contain a diagnosis of a right shoulder strain in May 2009.  See, Service treatment records dated May 2009.  The record also shows that the diagnosis of a right shoulder strain while on active duty was confirmed in a March 2012 VA examination.  See, VA examination dated March 2012.  The examiner noted that the Veteran currently experienced pain on movement, with strenuous activity exacerbating the symptoms.  Additionally, the Board notes that the Veteran consistently continued to receive treatment for a right shoulder disability following his discharge from active duty service. See, post-service treatment records. 

While the March 2012 VA examiner did not specifically provide an opinion either way as to whether the Veteran's right shoulder strain in service was related to his current right shoulder disability, the Board finds that a reasonable interpretation of the examiner's findings is that the original diagnosis of right shoulder strain is the same as the current diagnosis, and there is no indication of any other source for the Veteran's current right shoulder disability.  Accordingly, the Board finds that the more probative evidence of record indicates that the Veteran was diagnosed with a right shoulder strain while in service and that there have been continued problems since service that have resulted in the continuation of that diagnosis.  Owens v. Brown, 7 Vet. App. 429 (1995).   Under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for right shoulder strain is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for right shoulder strain is granted. 


REMAND

While the Board regrets the delay, further development is required before the claims of entitlement to service connection for a left shoulder, right knee, and left knee disabilities can be decided on the merits. 

The Board notes that while the Veteran was afforded VA examinations for his shoulder and knee disabilities in March 2012, the opinions provided are incomplete for the purpose of adjudicating the claims.  Specifically, the opinion does not address whether or not these disabilities could be etiologically related to the Veteran's active service. 

Accordingly, the Board finds that a remand is required to determine if the Veteran's disabilities are etiologically related to the Veteran's active service.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that the service treatment records for the Veteran's second period of active duty service, April 2009 to April 2010, appear to be incomplete.  While the appeal is in remand status, the AOJ should request these outstanding records or, if they cannot be located, issue a formal statement indicating such and the Veteran should be properly notified and provided an opportunity to submit the records himself or to submit alternative evidence. 

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from March 2014 to present and associate them with the claims file.  

2.  After obtaining any necessary authorizations from the Veteran, associate any outstanding private treatment records with the claims file.  

3.  Request from all appropriate source(s) copies of the Veteran's complete service personnel records and missing service treatment records, following the procedures set forth in 38 C.F.R. § 3.159 (2016) for his period of active duty service from April 2009 to April 2010.  In the event that the above-requested records are unavailable and the AOJ concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should notify the Veteran that it was unable to obtain these records.  The notice should: a) identify the specific records that VA is unable to obtain; b) briefly explain the efforts VA made to obtain those records; c) describe any further action to be taken by the VA with respect to these claims; and d) notify him that he is ultimately responsible for providing the evidence.  The Veteran should be offered the opportunity and an appropriate amount of time to submit any records or additional evidence that he may have in support of his claims. 

4.  Contact the Veteran to confirm if, in light of the grant of service connection for his right shoulder disability, he would like to continue with his claim for service connection for a left shoulder disability. 

5.  Schedule the Veteran for an examination with the appropriate medical personnel.  The Veteran's claims file, along with a copy of this decision, should be made available to the examiner and after a review of the record, the examiner is asked to provide the following opinions: 

a.  If the Veteran wishes to continue with his claim for service connection for a left shoulder disability, the examiner should provide an opinion as to whether or not the Veteran has a current left shoulder disability.  If a current left shoulder disability is found, an opinion as to whether it is at least as likely as not related to the Veteran's active duty military service is required. 

b.  The examiner should provide a separate opinion for each of the Veteran's knees as to whether his current degenerative knee arthritis is at least as likely as not related to the Veteran's active duty military service.  The examiner should also provide an opinion as to whether or not the Veteran's arthritis manifested itself within one year of the Veteran's discharge from active duty service.  

A complete rationale must be provided for all findings and conclusions reached.  The examiner should discuss any lay statements made by the Veteran with respect to the etiology of his claimed disabilities.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

6.  Then, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


